DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Amendment
           Preliminary Amendment that was filed on 05/13/2019 is entered.

Specification
The disclosure is objected to because of the following informalities: 
Main blade 1010 in paragraph [0060] should read 110.  
The term “potion” in  paragraph [0056] should read “portion”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show a memory wire folded into a W-shaped pattern when the retroreflector is in the closed position, and wherein the load-biased hinge is configured to unfold into a V-shaped pattern as claimed.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EDWARDS (US 3451060). 
Regarding claim 1, EDWARDS teaches a pop-up retroreflector (10) comprising: a focal blade (disk 14) having a plurality of outer slots (28, 30, 32, 34); a plurality of pivotable blades (12, 16) configured to rotate about the plurality of outer slots of the focal blade (as shown at least in FIGS. 1-2, column 2, lines 28-37); and one or more load-biased hinges (46, 48, 58) coupled to the focal blade (14) and to each of the plurality of pivotable blades (12, 16) (as shown at least in FIG. 3, column 2, line 38 to column 3, line 11 and claim 1 & 4), wherein the one or more load-biased hinges are configured to rotate the plurality of pivotable blades from a closed position into an opened position when the pop-up retroreflector is released from a dispenser  (i.e., The folded radar reflector 10, as u:ustrated in F I G S . 8 and 9, occupies a relatively small volume and, therefore, may be stowed in large quantities in a cylindrical canister (e.g., a dispenser) until it is desired to utilize them, whereupon the end of the canister may be removed and the reflectors forced out of the open end either manually or by any conventional ejector, column 1, lines 54-70 and column 3, lines 27-34 & 47-64, shown in FIGS. 4-9). EDWARDS teaches each and every limitations of the claimed invention except for explicit teachings of a dispenser. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a cylindrical canister as a dispenser for the purpose of deploying the radar reflectors by forced out of the canister through open end either manually or by any conventional ejector, see column 1, lines 54-70 of EDWARDS.

	Regarding claim 4, EDWARDS teaches the focal blade comprises a plurality of anti-interference openings, each anti-interference opening is located at an end of each of the plurality of outer slots (i.e., each of the respective pairs of sectors are folded together, so that the disc 16 takes the configuration of a pair of equiangular sectors with the angular displacement between the two sectors arranged such that the magnitude of the angles of the two unoccupied sectors are equal (e.g, sectors having anti-interference openings), column 3, lines 5-10). EDWARDS teaches each and every limitations of the claimed invention except for explicit teachings of a plurality of anti-interference openings. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include gap between the sectors in the form of slots or the like as implicit citation by EDWARDS, see column 3, lines 5-10 for the purpose of avoiding interference between sectors while rotating/pivoting.
Regarding claim 5, EDWARDS as set forth in claim 1 above further teaches each of the plurality of pivotable blades (12, 16) comprises a pivoting slot (18, 20, 28, (as shown at least in FIGS. 1-3).
Regarding claim 6, EDWARDS as set forth in claim 5 above further teaches each of the plurality of pivotable blades comprises an anti-interference opening at an end of the pivoting slot (i.e., each of the respective pairs of sectors are folded together, so that the disc 16 takes the configuration of a pair of equiangular sectors with the angular displacement between the two sectors arranged such that the magnitude of the angles of the two unoccupied sectors are equal (e.g, sectors having anti-interference openings), column 3, lines 5-10). EDWARDS teaches each and every limitations of the claimed invention except for explicit teachings of a plurality of anti-interference openings. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include gap between the sectors in the form of slots or the like as implicit citation by EDWARDS, see column 3, lines 5-10 for the purpose of avoiding interference between sectors while rotating/pivoting.
Regarding claim 7, EDWARDS as set forth in claim 1 above further teaches each of the plurality of pivotable blades comprises a flange (64, 68) configured to stop the plurality of pivotable blades from rotating beyond a certain position (i.e., utilizing the metal tabs 64 & 68, so that the disc 16 takes the configuration of a pair of equiangular sectors with the angular displacement between the two sectors arranged such that the magnitude of the angles of the two unoccupied sectors are equal (e.g., to stop the plurality of pivotable sectors from rotating beyond a certain position, as shown at least in FIG. 3, column 2, line 68 to column 3, line 11 ). EDWARDS teaches each and every column 2, line 68 to column 3, line 11 for the purpose of avoiding rotating/pivoting beyond a certain range.
Regarding claim 8, EDWARDS as set forth in claim 1 above further teaches each of the plurality of pivotable blades comprises a first portion (e.g., first portion of sector 12) and a second portion (e.g., first portion of sector 12), wherein the first and second portions are on different planes (as shown at least in FIGS. 1 & 3).
Regarding claim 9, EDWARDS as set forth in claim 1 above further teaches each of the plurality of pivotable blades comprises a first portion (42) and a second portion (44), wherein the first and second portions are on a same plane (as shown at least in FIGS. 1 & 3).
Regarding claim 10, EDWARDS as set forth in claim 1 above further teaches the focal blade (14) comprises four outer slots (28, 30, 32, 34) and wherein the plurality of pivotable blades comprises four blades (as shown at least in FIGS. 1 & 3).
Regarding claim 13, EDWARDS as set forth in claim 1 above further teaches each load-biased hinge comprises a flat-elastic metal portion, wherein the flat-elastic metal portion is substantially folded in half when the retroreflector is in an undeployed position (i.e., The composite disc 16 is formed of four 135 ° sectors 38, 40, 42 and 44. The sectors 38 and 40 are secured together by a cloth hinge 46, while the sectors 42 and 44 are secured together by a cloth hinge 48. I t should be understood, of course, that any type of hinges, such as conventional metal hinges, may be utilized in place of the cloth hinges 46 and 48, column 2, lines  59-65, FIG. 3).
Regarding claim 14, EDWARDS as set forth in claim 1 above further teaches the plurality of pivotable blades comprises two pivotable blades (12, 16), and wherein the plurality of outer slots comprises two outer slots (18, 20  and 52, 54) (as shown at least in FIGS. 1 & 3).
Regarding claim 15, EDWARDS as set forth in claim 1 above further teaches the plurality of pivotable blades comprises four pivotable blades (38, 40, 42, 44), and wherein the plurality of outer slots comprises four outer slots (50, 52, 54, 56) (as shown at least in FIGS. 1 & 3).
Regarding claim 16, EDWARDS as set forth in claim 1 above further teaches the focal blade (14) and the plurality of pivotable blades comprises a radio frequency reflecting material (column 2, lines  38-43, FIGS. 1 & 3).
Regarding claim 17, EDWARDS as set forth in claim 1 above further teaches the focal blade (14) and the plurality of pivotable blades (12, 16) are coated with a radio frequency reflecting material (column 2, lines  38-43, FIGS. 1 & 3).
Allowable Subject Matter
Claims 2-3 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach, or renders obvious, regarding: 
Claim 2, the focal blade further comprises a center opening having a first tab extending toward a center of the center opening, wherein the first tab is configured to secure the retroreflector to the dispenser while the first tab is in contact with the dispenser.
claim 3, the center opening comprises a second tab configured to secure the retroreflector to the dispenser while the second tab is in contact with the dispenser.
claim 11, each load-biased hinge comprises a memory wire folded into a W-shaped pattern when the retroreflector is in the closed position, and wherein the load-biased hinge is configured to unfold into a V-shaped pattern.
Claim 12 depend upon allowable claim 11.

Allowable Subject Matter
	Claims 18-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 18, for example: a focal blade having a plurality of outer slots and a center opening having a tab extending toward a center of the opening, wherein the first tab is configured to secure the retroreflector to a dispenser while the first tab is in contact with the dispenser; and a plurality of pivotable blades configured to rotate about the plurality of outer slots of the focal blade.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 16, 2021